Order entered April 25, 2019




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01107-CR

                         DAVID RICHARDO MARTINEZ, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F16-24896-U

                                               ORDER
       Before the Court is the request of court reporter Sasha Brooks for additional time to file

the reporter’s record. We GRANT the request and ORDER the reporter’s record received April

24, 2019 filed as of the date of this order.




                                                        /s/   BILL PEDERSEN, III
                                                              JUSTICE